Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eugenia B. White appeals the district court’s order denying her second motion to reconsider its order dismissing her em*467ployment discrimination complaint without prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons slated by the district court. White v. Fairfax County Gov’t, No. 1:08-cv-01110-LMB-TRJ (E.D.Va. filed Dec. 9 & entered Dec. 10, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.